The State of TexasAppellee




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     October 2, 2015

                                   No. 04-15-00199-CR

                                   Gabriel JIMENEZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR0420
                         Honorable Ron Rangel, Judge Presiding


                                     ORDER

       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to November 2, 2015. NO FURTHER EXTENSIONS OF TIME WILL BE
ALLOWED.


                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court